The petition herein seeks an alternate writ of mandamus to compel the trial court to hear and determine his petition for writ of error coram nobis which the petition alleges was filed January 7, 1950. A copy of the petition for writ of error coram nobis is set out in his petition here, and it shows that he was convicted of rape as charged in an affidavit filed April 16, 1937.
The relief sought relates to the proceedings of an inferior court, and Rule 2-35 requires that in original actions for writs of mandamus or prohibition from this court, "certified 1.  copies of all pleadings, orders and entries pertaining to the subject matter should be set out in the petition or made exhibits thereto." Failure to do so makes the petition insufficient. State ex rel. Talkinton v. Hoffmann (1947),225 Ind. 475, 76 N.E.2d 252; State ex rel. Crawford v. Owen
(1948), 225 Ind. 601, 77 N.E.2d 123; State ex rel. Lee v.Wilson (1948), 225 Ind. 640, 77 N.E.2d 354.
Nor does the petitioner here show that he has any proceeding commenced in the Superior Court of St. Joseph County, Room 2, since there is no allegation that notice of the 2, 3.  proceeding was ever served upon the Attorney General as required by § 49-1937, Burns' 1933 (1949 Supp.), and until such notice is served upon the Attorney General no action is commenced. State ex rel. Wadsworth v. Mead (1947),225 Ind. 123, 73 N.E.2d 53; Lester v. Grant Circuit Court
(1948), 226 Ind. 186, 78 N.E.2d 785; *Page 159 Pembleton v. McManaman (1949), 227 Ind. 194, 84 N.E.2d 889.
The petition for alternate writ of mandamus is denied.
Young, J., not participating.
NOTE. — Reported in 94 N.E.2d 591.